  Case 1:18-cv-00851-AJT-JFA Document 29 Filed 03/20/19 Page 1 of 1 PageID# 230



                         INITIAL PRETRIAL CONFERENCE




MAGISTRATE JUDGE: JOHN F. ANDERSON

CA-l:18-cv-851


DATE:03/20/2019


TIME:_ W jQQciyY^ TO \\ \^o(XYY\
APPEARANCES OF COUNSEL FOR BY PHONE:

^PLAINTIFF (V)DEFENDANT ( )PRO SE PLAINTIFF ( )PRO SE DEFENDANT

DISCOVERY PLAN:

( J APPROVED ^^APPROVED IN PART ( )FILE BY
CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE:

( )YES

( )CONSENT SIGNED


ADR/SETTLEMENT:


( )PENDING ( )WILL DISCUSS ( )OTHER


    ORDER TO ISSUE



CASE CONTINUED TO                             FOR 16(B)CONFERENCE




                          \y\\\va\ disclosiAKtfs due'] 5|B|iq
                           0                                 clu.6.        l^j
